                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

     UNITED STATES OF AMERICA                      )
                                                   )
                          v.                       )    1:20-cr-10041-PBS
                                                   )
     BRUCE BROWN a/k/a “Arki”                      )
                                                   )

                                  JOINT STATUS REPORT

       Now come the parties jointly and submit this status report pursuant to Local Rule

116.5(a). The parties state as follows:

   1. The government has provided the defense with an initial production and its Rule 16
      discovery letter. The government will provide the remainder of its automatic discovery
      (with the exception of the materials the government does not currently have access to, as
      noted in the Rule 16 discovery letter), upon entry of the protective order in this case.
      There are no outstanding discovery requests at this time. The government understands
      that it has an ongoing and continuing duty to produce discovery.

   2. The government filed a motion for an assented to protective order on March 23, 2020.

   3. The status conference scheduled for April 1, 2020 is the first status conference in this
      matter. The parties request to proceed with the status conference telephonically as
      scheduled. At the status conference on April 1, 2020, the government anticipates
      requesting that the defendant not have contact with witnesses in the case. A list of those
      witnesses have already been provided to defense counsel. The parties move for a status
      conference in 45 days to allow defense counsel time to review the automatic discovery
      produced in this matter.

   4. On March 26, 2020, the government filed additional charges against the defendant,
      including witness tampering and obstruction of justice in 20-MJ-2263-MBB. The
      government arranged for the defendant to be served with a copy of these charges at the
      Wyatt Detention Facility on March 27, 2020 and received confirmation that service
      occurred. The defense and the government are in agreement that the initial appearance in
      20-MJ-2263 may be delayed approximately 30-45 days or until convenient for the Court
      and the parties, given the pandemic.




                                               1
   5. The parties believe it is too soon to set deadlines for expert disclosures or Fed. R. Crim.
      P. Rule 12 (b) motions and request that deadlines be set at the next status conference.
   6. The government will file a motion to exclude the time from the status conference on
      April 1, 2020 through the next scheduled status conference. The parties agree that the
      time from April 1, 2020 until the next status conference should be excluded. The
      exclusion of such time is necessary to provide counsel for the defendant and the attorney
      for the government the reasonable time necessary to effectively prepare for trial, taking
      into account the exercise of due diligence. The parties further agree that the ends of
      justice served by the granting of the requested continuance outweigh the best interests of
      the public and the defendant in a speedy trial. See 18 U.S.C. §§ 3161(h)(7)(A),
      3161(h)(7)(B)(i), and 3161(h)(7)(B)(iv); § 3161(h)(1)(G).


Respectfully submitted,

BRUCE BROWN                                                   ANDREW LELLING
                                                              United States Attorney

/s/ Scott Lauer                                               /s/ Mackenzie Queenin
Scott Lauer                                                   Mackenzie Queenin
FEDERAL PUBLIC DEFENDER OFFICE                                United States Attorney’s Office
51 Sleeper Street, 5th Floor                                  One Courthouse Way
Boston, MA 02210                                              Boston, MA 02210
617-223-8061                                                  617-748-3392



                                     Certificate of Service

       I, Mackenzie A. Queenin, hereby certify that this document was this day filed through the
ECF system and will be sent electronically to the registered participants as identified on the
Notice of Electronic Filing (“NEF”).


Date: March 30, 2020                                          /s/ Mackenzie A. Queenin
                                                              Mackenzie A. Queenin




                                                2
